Citation Nr: 0615339	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-12 150	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for pulmonary 
tuberculosis, currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

This appeal was from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The veteran's statement of March 2005, received in April 
2005, stated a claim for secondary service connection for 
chronic obstructive pulmonary disease.  This apparently 
sought to reopen this claim, which the Board of Veterans' 
Appeals denied in June 1997.  The veteran's representative's 
May 2006 Post-remand Brief raised a claim of increased rating 
for service-connected hepatitis C, or for secondary service 
connection for hepatic encephalopathy, based on a November 
2005 VA examiner's opinion regarding hepatic encephalopathy.  
These matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1943 to April 1947.

2.	On April 8, 2005, prior to the promulgation of a 
decision in the appeal, VA received from the appellant's 
authorized representative a statement signed by the appeal 
withdrawing this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remains no 
allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

On April 8, 2005, the veteran's representative transmitted to 
the RO the veteran's written, signed statement dated March 
30, 2005.  The statement was headed, "Increase & Request S/C 
/ Withdraw."  The veteran asserted entitlement to a higher 
disability rating because his service-connected disabilities 
were worse since last rated.  He applied for service 
connection for several medical conditions as secondary to his 
service-connected pulmonary tuberculosis.  He also stated, 
"(3) Request DVA withdraw pending claim on (appeal)[.]"

On April 8, 2005, a claim for increased rating for pulmonary 
tuberculosis was the only claim on appeal.  The veteran filed 
the claim in February 2002.  The RO both denied an increased 
rating and notified the veteran of the denial in April 2003.  
The only issue adjudicated in the April 2003 rating decision 
was entitlement to an increased rating for pulmonary 
tuberculosis.  The veteran filed a notice of disagreement 
with the April 2003 rating decision in June 2003.  In 
February 2004, the RO issued a statement addressing only the 
issue of increased rating for pulmonary tuberculosis.  In 
March 2004, the veteran filed a VA Form 9 (Appeal to the 
Board of Veterans' Appeals), stating he was appealing all 
issues listed on the statement of the case.  The veteran 
submitted another VA Form 9 in April 2004 on which he marked 
the box endorsing limitation of his claim to the stated 
issues, and he wrote in, "Pulmonary Tuberculosis."  He also 
wrote, by way of explanation, that he suffered other medical 
conditions, which he felt were caused by his pulmonary 
tuberculosis.

The veteran's statement of March 30, 2005, declared his 
withdrawal of the appeal on the only issue then on appeal.  
Thereafter, there was no VA decision regarding which the 
veteran asserted an error of fact or law.  It is unfortunate 
that the veteran's representative and the Board of Veterans' 
Appeals persisted in prosecuting and processing the withdrawn 
appeal, resulting in the subsequent delay in reaching the 
instant conclusion.  Nonetheless, the Board cannot derive 
jurisdiction from its or the veteran's representative's 
persistence in prosecuting the withdrawn appeal.


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER

	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


